Title: Benjamin Harrison to Virginia Delegates, 30 November 1782
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Richmond 30th. Novem: 1782
Your favor by Post came safe to hand, like you I have nothing new to communicate. Mr. Clarke has ship’d a quantity of Tobacco from this Country to N. York more than the first resolution of Congress amounted to, and without giving me any Information of his design, he says he had a permission to ship it from the Secretary of Congress, be so kind as to enquire into this, and know from him his reasons for giving such a Licence. I am with respect &c.
B. H.
